Citation Nr: 0405819	
Decision Date: 03/04/04    Archive Date: 03/19/04

DOCKET NO.  00-14 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a skin 
disorder, to include a fungus infection (jungle rot) in both 
feet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 


INTRODUCTION

The veteran had active service from August 1943 to July 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision by the New 
York, New York, Department of Veterans Affairs (VA) Regional 
Office (RO) that determined that new and material evidence 
had not been submitted to reopen the veteran's claim of 
entitlement to service connection for a fungus infection 
(jungle rot) in both feet.  The veteran has timely perfected 
an appeal of this determination to the Board.  

In April 1979, the RO denied, in relevant part, service 
connection for a skin condition of both feet.  The veteran 
was provided notice of the determination in April 1979, but 
he did not appeal within the allowed one-year time period.  
In February 1997, the veteran filed a claim to reopen the 
claim for service connection for a fungus infection (jungle 
rot) in both feet.  As noted above, in a June 1997 rating 
decision, the RO determined that new and material evidence 
had not been submitted to reopen the veteran's claim.  In a 
May 2000 statement of the case, the RO reopened and then 
denied the claim for service connection for a fungus 
infection in both feet.  Upon receiving additional evidence, 
the RO again denied service connection for a skin condition 
in both feet in an August 2003 supplemental statement of the 
case.  Irrespective of the RO's action, the Board must decide 
whether the veteran has submitted new and material evidence 
to reopen the claim of entitlement to service connection for 
a fungus infection (jungle rot) in both feet.  See Barnett v. 
Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  Thus, the 
Board has characterized the issue as stated on the cover 
page.  

This appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran and his representative if further action is 
required on his part.  


FINDINGS OF FACT

1.  The April 1979 rating action, which denied service 
connection for a skin condition of both feet, is final.  

2.  The evidence submitted since the April 1979 rating action 
includes evidence which was not previously considered and 
which bears directly and substantially on the specific matter 
of whether there is a relationship between the veteran's 
current fungus infection (jungle rot) in both feet and 
service, and; when considered alone or together with all of 
the evidence of record, it has significant effect upon the 
facts previously considered.  


CONCLUSION OF LAW

The evidence received since the RO denied the claim of 
entitlement to service connection for a skin condition of 
both feet in April 1979 is new and material, and the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001); 38 C.F.R. §§ 3.104(a), 20.302(a) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

Initially, the Board notes that there has been a significant 
change in the law since the issuance of the April 1979 rating 
action that denied the veteran's claim for service connection 
for a skin condition of both feet.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (hereinafter VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West 2002).  The VCAA eliminated the well-
grounded requirement and modified VA's duty to notify and 
assist claimants.  38 U.S.C.A. §§ 5103, 5103A, and 5107(a).

The VCAA and its implementing regulations are "potentially 
applicable to claims pending on the date of the VCAA's 
enactment."  See Holiday v. Principi, 14 Vet. App. 280, 290 
(2001); 66 Fed. Reg. 45,620 (August 29, 2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
Notably, however, the regulations create an exception to the 
applicability rule with respect to VA assistance in cases of 
claims to reopen a finally decided claim.  66 Fed. Reg. 
45,620 (Aug. 29, 2001).  In effect, this exception applies to 
any claim to reopen a finally adjudicated claim received on 
or after August 29, 2001.  Id.  In addition, the amended 
regulatory provisions of 38 C.F.R. § 3.156(a) redefine the 
term "material evidence" and incorporate an evidentiary 
prerequisite of establishing "a reasonable possibility of 
substantiating the claim" for the purpose of reopening a 
claim.  66 Fed. Reg. 45,620 (Aug. 29, 2001).  The Secretary 
specifically provided that the amendment to section 3.156(a) 
would be applicable to any claim to reopen a finally decided 
claim received on or after August 29, 2001, thereby creating 
another exception to the applicability rule.  Id.  Inasmuch 
as the veteran's request to reopen his claim for service 
connection for a fungus infection (jungle rot) in both feet 
was received on February 1997, the implementing and amended 
regulations do not apply for the purpose of determining 
whether the veteran in this case has submitted new and 
material evidence sufficient to reopen his claim.  Id.; cf. 
Karnas v. Derwinski.  

II.  New and Material Evidence 

As previously noted, in an April 1979 rating action, the RO 
denied the veteran's claim for service connection for a skin 
condition of both feet.  The veteran did not appeal the 
determination.  Therefore, the April 1979 decision is final.  
See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104(a).  
Thus, new and material evidence is needed to reopen the 
claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2001); 
Barnett v. Brown, 83 F.3d. at 1383.  VA must review all of 
the evidence submitted since the April 1979 rating action in 
order to determine whether the claim may be reopened.  See 
Hickson v. West, 12 Vet. App. 247, 251 (1999).  

For purposes of determining whether new and material evidence 
has been submitted to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998), and continues to be binding 
precedent).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  

In the instant case, the veteran contends that the evidence 
he submitted is new and material, warranting reopening of his 
claim for service connection for a fungus infection (jungle 
rot) in both feet.  In his claim to reopen dated February 
1997, he stated that he had been treated for this condition 
at the Chitose Army Air Base Dispensary in Japan.  
Additionally, in his May 1998 notice of disagreement, the 
veteran stated that he had been hospitalized for foot fungus 
and removed from flying status during service.  In support of 
his request to reopen, he refers to a special order from 
Chitose Army Air Base headquarters, a statement from the 
Chitose Army Air Base surgeon, and two statements from a 
private physician.

The pertinent evidence submitted since the April 1979 rating 
action consists of an April 1947 special order from Chitose 
Army Air Base headquarters, an April 1947 surgical order from 
a Chitose Army Air Base surgeon, and a January 1997 statement 
by D.N. Nussbaum, D.P.M.  The April 1947 special order 
indicated that the veteran had been placed on TDY (temporary 
duty) to the 49th general hospital for an indefinite period 
for the purpose of receiving medical care.  The surgical 
order from the Chitose Army Air Base surgeon stated that the 
veteran had reported to the Base Dispensary for medical care 
and that he had been found temporarily disqualified for 
flying duty for physical reasons.  In the January 1997 
statement, Dr. Nussbaum stated that the veteran suffers from 
pedal onychomycosis, which is a fungus infection of the nails 
and feet, and that it is as likely as not that this fungus 
infection began as a result of his service in the army.  

Clearly, this information and evidence, which suggests that 
the veteran's fungus infection in both feet had its onset in 
service and has continued since discharge, bears directly on 
the specific matter before the Board, and is of such 
significance that it must be considered to fairly decide the 
claim.  Accordingly, the Board determines that the submitted 
evidence is new and material as contemplated by 38 C.F.R. § 
3.156(a) and provides a basis to reopen the veteran's claim 
for service connection for a fungus infection (jungle rot) in 
both feet.  See 38 U.S.C.A. § 5108 (West 2002).  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for fungus infection 
(jungle rot) in both feet is reopened.


REMAND

Having reopened the veteran's claim for service connection 
for a skin disorder, to include a fungus infection in both 
feet, the Board may consider the merits of that claim only 
after ensuring that the veteran has received the notice and 
the assistance contemplated by the VCAA and its implementing 
regulations.  38 U.S.C.A. §§ 5103, 5103A (West 2002).

The Board observes that the April 1947 special order and 
surgical order show that the veteran received hospital care; 
however, they do not specify the condition for which he was 
treated.  

The Board also observes that, although a March 1997 VA 
examiner diagnosed the veteran with onychomycosis and 
seborrheic dermatitis, he did not provide an opinion as to 
whether the conditions were related to his period of service.

Fulfillment of the statutory duty to assist the veteran, now 
established under the VCAA and its implementing regulations, 
also requires VA to provide a medical examination when such 
an examination or opinion is necessary to make a decision on 
the claim.  An examination or opinion is necessary to make a 
decision on the claim when the record contains (1) competent 
evidence that the claimant has a current disability or 
persistent or recurrent symptoms of the disability, (2) 
indicates that the disability or symptoms may be associated 
with the claimant's active duty, and (3) does not contain 
sufficient medical evidence for VA to make a decision.  See 
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 3.159(c)(4) 
(2003).

Since the underlying etiological basis for the diagnoses of 
onychomycosis and seborrheic dermatitis in the record on 
appeal have been called into question, the RO should schedule 
the veteran for a VA examination, to include a medical 
opinion as to the initial onset of the veteran's 
onychomycosis and seborrheic dermatitis and as to whether the 
conditions are attributable to his period of service.  

In addition, the record contains a previously submitted 
January 1979 statement from J.P. Myers, M.D., indicating that 
he had been treating the veteran for chronic dermatophytosis 
of both feet since 1962.  The Board observes that the record 
does not contain any treatment records from Dr. Myers.  
Likewise, the record does not contain any treatment records 
from Dr. Nussbaum, whose statements were discussed above.  
Furthermore, it appears that the veteran was referring to Dr. 
Nussbaum in the March 1997 examination as his podiatrist from 
whom he is receiving ongoing treatment.  Additionally, in a 
February 2004 statement, the veteran's representative 
indicated that the veteran's wife may have information 
relevant to his claim.  Therefore, the RO should attempt to 
obtain treatment records from the above physicians and remind 
the veteran that he may submit as evidence statements by 
laypersons in support of his claim, particularly since the 
veteran's service records were destroyed in a fire at the 
National Personnel Records Center.  See Layno v. Brown, 6 
Vet. App. 465, 469 (1994).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  With respect to the issue of 
entitlement to service connection for a 
skin disorder, to include a fungus 
infection (jungle rot) of both feet, the 
RO should send the veteran and his 
representative, if any, a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
explain, what, if any, information and 
(medical and lay) evidence not previously 
provided to VA is necessary to 
substantiate the veteran's claim.  The 
letter should indicate which portion of 
the evidence, if any, is to be provided by 
the veteran and which portion, if any, VA 
will attempt to obtain on his behalf.  The 
letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claim for 
service connection.

2.  The RO should ask the veteran to 
identify, by name, address, and 
approximate dates, all health care 
providers who have treated him for a 
fungus infection of the foot since his 
discharge in July 1947.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain and 
associate with the claims file any 
medical records identified by the veteran 
that have not been previously secured.  
In any event, the RO should obtain 
treatment records from Drs. J.P. Myers 
and D.N. Nussbaum since his discharge 
from service in July 1947.  Additionally, 
the veteran should be reminded that he 
may submit statements by laypersons in 
support of his claim.  Moreover, the RO 
should request that the veteran provide 
any evidence in his possession that 
pertains to his claim.

3.  The RO should schedule the veteran 
for a VA examination by a physician with 
appropriate expertise to determine the 
etiology of any currently present skin 
disorder.  The veteran's claims file, to 
include a copy of this Decision and 
Remand, should be made available to and 
reviewed by the examiner in connection 
with the examination.  All indicated 
tests and studies should be performed, 
and clinical findings should be reported 
in detail.  Based on a review of the 
records contained in the claims file and 
the examination results, the examiner is 
asked to provide the following opinion:

With respect to each currently present 
skin disorder, as to whether it is at 
least as likely as not that the disorder 
originated in service or is otherwise 
related to any incident of service.  In 
addition, all findings and opinions 
should be reconciled with the evidence 
already of record, to include the 
findings noted in the March 1997 VA 
examination report, and by Dr. Nussbaum 
in July 1997.  

A complete rationale should be given for 
all opinions.  In this regard, opinions 
should be based on historical records, 
examination findings, and medical 
principles.  

4.  Then, the RO should re-adjudicate the 
issue of entitlement to service 
connection for a skin disorder, to 
include a fungus infection (jungle rot) 
in both feet.  

5.  If such determination remains 
unfavorable, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded them the appropriate opportunity 
for response before the claims file is 
returned to the Board for further 
appellate consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



